office_of_chief_counsel internal_revenue_service memorandum number release date cc corp ----------- postf-150986-09 third party communication none date of communication not applicable uilc date date to william r peck attorney st paul large mid-size business from gerald b fleming senior technician reviewer cc corp ------------------ ------------------------------ subject consolidated group's acquisition of s corporation's assets this chief_counsel_advice responds to your request for taxpayer-specific advice in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent legend oldco --------------------------------------------------------------------- --------------------------------------------------------- newco -------------------------------------------------------------------------------- --------------------------------------- --------------------------------------------------------------------- sub1 ----------------------------------------------------------- holdco ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- postf-150986-09 parent ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state m date0 date1 date2 date3 date date date state y state m statute1 -------------- ---------------------- --------------------- ---------------------- ----------------- ------------------- ------------------- --------------------------- ------------- --------------------------------------------------------------------------------- --------- state m statute2 --------------------------------------------------------------------------------- ---------- dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree background ---------------- --------------------------------------------------------------------------------- -- ---------------- ----------------- ----------------- facts postf-150986-09 oldco a c_corporation incorporated in state m made an election on date1 to be treated as a qualified subchapter_s_corporation s_corporation effective as of date0 under sec_1361 of the internal_revenue_code s election oldco owned the outstanding_stock of sub1 and elected to treat it as a qualified_subchapter_s_subsidiary within the meaning of sec_1361 qsub parent a state y limited_liability_company owned holdco and holdco owned newco which was a c_corporation incorporated on date3 in state m pending further investigation by exam it is assumed that holdco a c_corporation was incorporated and acquired the stock of newco on or around date3 transaction under an agreement among parent holdco newco oldco and oldco shareholders agreement oldco merged with and into newco transaction the separate corporate existence of oldco ceased and newco continued as the surviving wholly owned subsidiary of holdco in exchange for all of their stock oldco shareholders received cash and promissory notes and the oldco stock was cancelled the agreement provided that the parties intended for the transaction to qualify as a merger under the laws of state m effective on date5 and an asset sale for federal tax purposes moreover the agreement included a provision that required oldco shareholders to indemnify holdco and its affiliates for any pre-closing taxes which were defined to include any built-in_gain_tax arising under sec_1374 oldco's s election ceased to exist as of date5 the effective date of the merger see sec_1362 sec_1_1362-2 as a result of oldco ceasing to exist sub1's qsub election terminated newco did not make an s election oldco oldco timely filed a final form 1120-s for a short taxable_year beginning on date2 and ending on date5 in which it reported net_unrealized_built-in_gain in the amount of dollar_figurea as of date0 and tax due under sec_1374 in the amount of dollar_figureb subsequently on an amended final return filed on behalf of oldco it reported net_unrealized_built-in_gain in the amount of dollar_figurea as of date0 and tax due under sec_1374 in the amount of dollar_figureb but did not report any additional tax due exam proposed to adjust oldco’s tax_liability due on its final return by the amount of dollar_figurec based in part on its determination that the fair_market_value of oldco’s appreciated assets held when it made its s election oldco's sec_1374 assets was dollar_figured rather than dollar_figuree the difference represents additional recognized_built-in_gain within the meaning of sec_1374 and subject_to tax under sec_1374 proposed_adjustment in the absence of facts to the contrary it is assumed that the entire adjustment is attributable to assets held directly by oldco and that it is expected to result in a tax_deficiency postf-150986-09 holdco consolidated_group holdco filed an initial consolidated form_1120 on behalf itself newco and sub1 for the short taxable_year beginning date5 and ending date holdco group a form_851 was also filed on behalf of the group although it appears that holdco was inadvertently omitted from this form issue sec_1 whether the proposed_adjustment was attributable to oldco's final taxable_year beginning on date2 and ending on date5 whether newco is the appropriate entity to whom exam should send a statutory_notice_of_deficiency snod with respect to the proposed_adjustment whether holdco group’s initial consolidated_return_year began on date5 when did newco and sub1 become members of the holdco group whether the overlap in short taxable years of oldco and the holdco group affects which entity is liable for the additional tax arising from the proposed_adjustment or which should receive the related snod conclusion sec_1 the proposed_adjustment was attributable to oldco's final taxable_year beginning on date2 and ending on date5 it is appropriate to send the snod to newco as the successor-in-interest to oldco based upon all the facts provided holdco group’s initial consolidated_return_year began on or around date3 rather than date5 under the-end-of-the-day rule set forth in sec_1_1502-76 for c corporations and in sec_1_1361-5 ex for certain former qsubs a subsidiary becomes a member of a consolidated_group at the end of the day on which its status as a member changes and its tax_year ends at that time for all federal_income_tax purposes newco became a member of the holdco group on date3 and sub1 because a form_1120 treating holdco as the common parent of newco and sub1 was filed it is assumed that holdco was correctly treated as the common parent of the holdco group for purposes of sec_1501 et seq if stock holding or more of the vote and value of holdco is owned by an entity that is classified as a corporation for federal tax purposes then such entity would properly be treated as the common parent of the holdco group postf-150986-09 became a member on date5 the overlap in short taxable years of oldco and the holdco group does not affect which entity is liable for the additional tax due or which should receive the related snod newco as the successor-in-interest to oldco is primarily liable for oldco's tax_deficiency but the other members of the holdco group are not liable for oldco's deficiency law and analysis issue1 asset sale for federal_income_tax purposes the forward_triangular_merger of oldco into newco constituted a sale of oldco's assets to newco followed by a liquidation of oldco see revrul_69_6 1969_1_cb_104 short taxable_year sec_443 provides that a return for a period of less than months is required when the taxpayer is in existence during only part of what would otherwise be its taxable_year oldco's final taxable_year began on date2 and ended on date5 oldco's final taxable_year built-in_gain_tax one of the benefits of s_corporation tax status is that income earned by the entity generally escapes corporate-level taxation see sec_1363 thus an s corporation's income passes through the entity and is generally taxed only at the shareholder level on a pro_rata basis see sec_1363 sec_1366 the general_rule that s_corporations are not subject_to corporate-level tax however contains an exception for certain net recognized built-in gains for s_corporations that were previously c corporations sec_1374 provides that i f for any taxable_year beginning in the recognition_period an s_corporation has a net_recognized_built-in_gain there is hereby imposed a tax on the income of such corporation for such taxable_year sec_1374 provides that the term net_recognized_built-in_gain means with respect to any taxable_year in the recognition_period the lesser_of i the amount which would be the taxable_income of the s_corporation for such taxable_year if only recognized built-in gains and recognized built-in losses were taken into account or ii postf-150986-09 such corporation's taxable_income for such taxable_year determined as provided in sec_1375 sec_1374 provides that the term recognized_built-in_gain means any gain recognized during the recognition_period on the disposition of any asset except to the extent that the s_corporation establishes that a such asset was not held by the s_corporation as of the beginning of the first taxable_year for which it was an s_corporation or b such gain exceeds the excess if any of i the fair_market_value of such asset as of the beginning of such 1st taxable_year over ii the adjusted_basis of the asset as of such time sec_1374 provides in general that the term recognition_period means the 10-year period beginning with the first day of the 1st taxable_year for which the corporation was an s_corporation sec_1_1374-4 provides that sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal_income_tax purposes the merger constituted a disposition of oldco's sec_1374 assets on date5 the 10-year recognition_period for oldco began on date0 and the disposition occurred on date5 which was within oldco's recognition_period notwithstanding termination of oldco's corporate existence and the termination of its s election any resulting sec_1374 tax is still attributable to oldco's final taxable_year issue successor-in-interest liability state m statute1 permits a domestic_corporation to merge with one or more corporations resulting in a single corporation pursuant to a merger plan state m statute2 prescribes the effects of such a merger holding the surviving organization responsible for all the liabilities and obligations of each of the constituent organizations moreover a claim against a constituent organization may be prosecuted as if the merger had not taken place or the surviving organization may be substituted in the place of the constituent organization here oldco and newco were the constituent organizations and newco was the surviving organization under state law effective on date5 thus newco is the legal successor-in-interest which is liable for oldco’s tax_deficiency arising from the proposed_adjustment subject_to any applicable limitations on assessment and the years at issue are prior to the amendment of sec_1374 see sec_1251 of american recovery and reinvestment tax act of p l postf-150986-09 collection sec_6501 et seq although the indemnification provision in the agreement determined the rights and obligations of the signing parties among themselves it has no effect on which party is liable under state law accordingly exam should issue the snod to newco as successor-in-interest to oldco issue in general under sec_1501 an affiliated_group_of_corporations may elect to file a consolidated federal_income_tax return instead of separate tax returns commonly referred to as consolidated_group sec_1504 prescribes the requirements in order to be an affiliated_group the group must have a common parent ie the highest-tier domestic_corporation and every member of the group must be at least owned by voting power and value by the common parent or another member of the group sec_1504 and each member of the group must be an includible_corporation sec_1504 sec_1504 further clarifies that an includible_corporation generally means a corporation other than a tax exempt or foreign_corporation or an insurance_company sec_1_1502-76 provides guidance regarding the items to be included in a consolidated_return specifically sec_1_1502-76 provides that the consolidated_return of a group must be filed on the basis of the common parent's taxable_year and each subsidiary must adopt the common parent's annual_accounting_period for the first consolidated_return_year for which the subsidiary's income is includible in the consolidated_return sec_1_1502-76 provides that a consolidated group’s tax_return must include the common parent's items of income gain deduction loss or credit for the entire consolidated_return_year and each subsidiary's items but only for the portion of the year for which the subsidiary is a member items for the portion of a year not included in the consolidated_return must be included in a separate_return sec_1_6012-2 generally provides that the first day of the new corporation's first taxable_year is the date of incorporation this is the date the corporation comes into existence and the corporation is generally required to make a return for any part of a taxable_year during which it was in existence id the regulation grants an exception if the corporation has received a charter but has never perfected its organization transacted no business and has no income from any source but it must present the facts in order to be relieved of the necessity of having to file a return for that period sec_1_6012-2 we note that the state m statute provides that a claim against a constituent organization may be prosecuted against the constituent organization as if the merger had not taken place accordingly as a protective measure exam may also choose to issue the snod to oldco as well postf-150986-09 although the facts provided are not entirely clear it appears that holdco was the intended common parent of the group the exact date on which holdco was incorporated was not provided but it is assumed that holdco was incorporated on or around date3 the date on which newco holdco’s wholly owned subsidiary was incorporated it is also assumed that holdco has not presented facts establishing that it is entitled to regulatory relief from filing a return as of that date based upon these assumptions holdco group’s initial consolidated taxable_year began on or around date3 rather than on date5 although there may not be any substantive tax consequences from treating the later date as the first day of the taxable_year if holdco conducted no business before date5 issue the end-of-the-day rule governs when an otherwise eligible c_corporation of an affiliated_group may be considered to have joined the group during a consolidated_return_year end-of-the-day rule for c corporations sec_1_1502-76 generally states that if a c_corporation becomes a member during the consolidated_return_year it becomes a member at the end of the day on which it status changes and its tax_year ends at that time for all federal_income_tax purposes end-of-the-day rule consequently a subsidiary's items for the period beginning on the day after it becomes a member of the consolidated_group are generally included in the consolidated_return of the group and items for the period prior to its becoming a member generally are included in a separate_return end-of-the-day rule for certain former qsubs under sec_1361 a corporation for which a qsub election is in effect is not treated as a separate corporation from its s_corporation parent instead all assets liabilities and income items of the qsub are generally treated as assets liabilities and income items of the s_corporation under sec_1_1361-5 the termination of a qsub election is effective inter alia as of the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status sec_1361 and sec_1_1361-5 generally provide that if a qsub election terminates the former qsub is treated as a new corporation that immediately before 4section of the small_business and work opportunity tax act of p l added sec_1361 to clarify the tax treatment of the sale of stock in a qsub by the parent s_corporation under this amendment the stock sale is treated as a sale of an undivided_interest in the subsidiary postf-150986-09 the termination acquires all of its assets and assumes all of its liabilities from the s_corporation in exchange for stock of the new corporation the tax treatment of this transaction or of a larger transaction that includes this transaction is determined under the code and general principles of tax law including the step_transaction_doctrine sec_1_1361-5 ex illustrates how the step_transaction_doctrine may apply to a transfer by an s_corporation x of percent of the stock of a qsub y to a c_corporation z the example provides that the deemed formation of y by x as a consequence of the termination of y's qsub election is disregarded for federal_income_tax purposes the transaction is treated as a transfer of the assets of y to z followed by z's transfer of those assets to the capital of y in exchange for y stock sec_1_1361-5 ex describes when a qsub election terminates due to its acquisition by a consolidated_group in the example the group acquires just the stock of the qsub on the qsub's election terminates as of the close of the example adopts an analogous end-of-day_rule treating the qsub as a member of the acquiring consolidated_group as of the end of the day on holdco acquired all of the stock of newco on or around date3 and newco acquired the stock of sub1 on date5 newco and sub1 constituted an affiliated_group with holdco as the common parent although the facts are somewhat unclear it appears that holdco newco and sub1 timely consented to file as a consolidated_group oldco was never a member of the affiliated_group for neither holdco nor newco owned any of its stock therefore the-end-of-the-day rule only applies to newco and sub1 newco's taxable_year began on date3 and it is assumed that it became a member of the holdco consolidated_group at the end of the day on date3 at the earliest sub1's qsub election terminated as of date5 at the end of the day on date5 newco is treated as transferring sub1's assets to a newly formed corporation in exchange for sub1 stock at which time the newly formed sub1 became a member of holdco consolidated_group issue once an affiliated_group has elected to file a consolidated_return sec_1_1502-77 provides that the common parent is the sole agent for a consolidated_return_year subject_to certain exceptions moreover sec_1_1502-77 provides that a notice_of_deficiency with respect to the consolidated_return_year is only mailed to the common parent of the consolidated_group followed by a transfer of all the assets to a new corporation that is subject_to the rules of sec_351 the amendment was effective for tax years beginning after the years at issue here postf-150986-09 sec_1_1502-6 generally provides that the common parent and each subsidiary which was a member of the group during any part of the consolidated_return_year are severally liable for the resulting tax as discussed supra oldco was never a member of the affiliated_group consequently the gain from the sale of oldco's sec_1374 assets was only includible on oldco’s final taxable_year notwithstanding the overlap of oldco’s final taxable_year and the holdco group's initial consolidated_return_year the above rules do not apply to hold the holdco group severally liable for the tax_deficiency arising from oldco's sale or to treat holdco as oldco's agent rather as explained supra under issue newco as successor-in-interest to oldco is primarily liable for any_tax deficiency arising from the proposed_adjustment accordingly exam should issue the related snod to newco please call if you have any further questions
